NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

EUGENE FORTE,                                   No. 16-17236

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00147-DAD-
                                                BAM
 v.

MERCED COUNTY; et al.,                          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Eugene Forte appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. §§ 1983, 1985, and 1986 action alleging various federal and state law

claims stemming from his arrest and prosecution. We have jurisdiction under 28

U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Forte has failed to address in his opening brief the claims alleged in his

complaint or the grounds for dismissal, and has therefore waived his challenge to

the district court’s order. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (court does not consider matters not specifically and distinctly raised and

argued in the opening brief); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1993) (issues not supported by argument in pro se appellant’s opening brief are

waived).

      We reject as unsupported by the record Forte’s contentions that the district

court participated in fraud and was biased against him.

      Forte’s motions for judicial notice (Docket Entry Nos. 9 and 11) are denied.

      AFFIRMED.




                                          2                                    16-17236